Citation Nr: 0215578	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   


FINDING OF FACT

The  service-connected post operative residuals of 
hemorrhoidectomy are manifested by two skin tags and an 
internal hemorrhoid with a reported dull pain aggravated by 
sitting and walking, constant itching, minor burning, 
inflammation, and occasional bleeding.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for postoperative 
residuals of hemorrhoidectomy have been met.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R.§ 4.7, Part 4, Diagnostic Code 
7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001. 66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  Additionally, all identified records have been 
obtained and the veteran has undergone a VA examination.  The 
Board finds that the VA has satisfied the provisions of the 
VCAA.  

The service medical records reflect that the veteran was seen 
for hemorrhoids.  A VA examination conducted in September 
1994 showed no pertinent abnormality.  In November 1974 the 
RO granted service connection for hemorrhoids and assigned a 
non-compensable rating.  In March 1976 he was hospitalized at 
a private facility during which time he underwent a 
hemorrhoidectomy.  In March 1976 the RO increased the non-
compensable rating to 10 percent.  

A VA examination conducted in September 1980 showed no 
clinical evidence of hemorrhoids.  In October 1980 the RO 
reduce the 10 percent in effect for the residuals of the 
hemorrhoidectomy to zero percent, which has remained in 
effect since that time.  

During a February 2001 VA examination, the veteran reported 
that he did not have any difficulty with fecal leakage, and 
that there were very rare episodes of bleeding and when he 
did bleed rectally, it was with bowel movements and in very 
small amounts.  At that time he stated that he did not have 
any pain with bowel movements.  The examination showed no 
evidence of fecal leakage.  There were two external skin tags 
and one internal hemorrhoid seen at 11 o'clock in the prone 
position.  There was no bleeding.  Rectal tone was good.

The recent medical evidence includes a private laboratory 
report in July 2002, containing a finding of stool guaiac and 
diagnoses of rectal bleeding and proctitis.  

During a July 2002 hearing before the undersigned member of 
the Board sitting at the RO, the veteran testified that he 
experienced dull pain in the morning and later on if he was 
not standing.  He stated that sitting and walking increased 
his symptoms.  He reported constant itching, minor burning, 
inflammation, and bleeding that was not constant.  He 
testified then that he used a topical medication.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2002).

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The RO has evaluated the veteran's post operative residuals 
of hemorrhoidectomy at the zero percent rate under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2002). External or internal 
hemorrhoids are rated as 0 percent when they are mild or 
moderate.  A 10 percent rating is assigned when they are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A maximum 20 
percent rating is assigned with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

To summarize, lay testimony and statements are deemed 
competent with regard to the description of the symptoms of 
his hemorrhoids.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the objective clinical evidence of record in conjunction with 
the pertinent rating criteria.

In this regard the veteran has testified that his hemorrhoids 
are symptomatic and manifested primarily by intermittent 
bleeding, dull pain worsened by sitting or walking and 
constant itching.  He was evaluated for rectal bleeding in 
July 2002.  Additionally, the recent VA examination confirmed 
the presence of internal and two external skin tags.  Based 
on this evidence, the Board finds that the degree of 
impairment resulting from postoperative residuals, 
hemorrhoidectomy more nearly approximates the criteria for 
the next higher rating.  Accordingly, a 10 percent rating is 
warranted.  38 C.F.R. § 4.7.  

However, this same evidence does not provide a basis for a 
rating in excess of 10 percent.  The current evidence does 
not show that the rectal bleeding is persistent.  
Additionally there is no evidence of anemia or rectal 
fissures.  Accordingly, a rating in excess of 10 percent is 
not warranted.


ORDER

Entitlement to a 10 percent evaluation for postoperative 
residuals of hemorrhoidectomy is granted subject to the law 
and regulations governing the payment of monetary benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

